IRVING R. KAUFMAN, Circuit Judge
(concurring):
I concur fully in Judge Meskill’s thorough opinion. It is beyond peradventure that the nuclear family is not the only constitutionally protected family unit. With the increasing pressures of modern society and changing social mores, it has become a commonplace to encounter families whose members include stepparents, half-brothers and -sisters, aunts and uncles and others. Although these groups may not fit the conventional mold, they provide the same important social and educational functions. Moreover, the emotional ties which bind such families are no less significant or deep than those which exist within the traditional nuclear structure. I write separately, not to disagree with any of the issues addressed in the majority opinion, but to emphasize that the constitutional rights of children are directly and vitally implicated in custody termination proceedings.
Children, of course, are not afforded the same rights as adults. Courts have recognized and in general deferred to the exercise of parental authority over children. See, e.g., Prince v. Massachusetts, 321 U.S. 158, 170, 64 S.Ct. 438, 444, 88 L.Ed. 645 (1944); Moe v. Dinkins, 669 F.2d_67 (2d Cir.1982) (per curiam); see afec^Kaufmany Protecting the Rights of Minors. On Juvenile Autonomy and the Limits of the Law, 52 N.Y.U.L.Rev. 1015 (1977). The state, on occasion, may also assert its power as par-ens patriae. At the same time it is clear that the Constitution does secure certain basic rights for children. Juvenile courts, for example, are required to provide their charges with full notice of the allegations against them, must allow confrontation and cross-examination of adverse witnesses, and guarantee the right to remain silent. See In Re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 *1030L.Ed.2d 527 (1967). In addition, the juvenile’s guilt must be proved beyond a reasonable doubt. In Re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970).
The most vexatious problems arise when the concerns of state, parent and child conflict, as in the present case. Connecticut asserts that the best interests of the Ross children were served when they were removed from Ms. Rivera’s care. Rivera responds she had a right to continued custody, and should have been afforded additional due process protections. The appointed representatives of the minor children argue that the children should not have been taken from Rivera’s custody without more in-depth consideration of their interest in a long-term stable living environment.
This court has previously observed that the “reciprocal rights of both parent and children” are affected when the state seeks to intervene in a family and assume custody over minor children. Duchesne v. Sugarman, 566 F.2d 817, 825 (2d Cir.1977); see also Santosky v. Kramer, 455 U.S. 745, 760, 102 S.Ct. 1388, 1398, 71 L.Ed.2d 599 (1982). Juveniles clearly have an interest in steady, continuing relationships with their parents or custodial relatives, and absent evidence of abuse or neglect, the state ordinarily should not intervene in the “private realm of family life.” Prince v. Massachusetts, supra, 321 U.S. at 166, 64 S.Ct. at 442. Moreover, where there is no indication of abuse, parents can best assert not only their own rights, but also those of their children, because both share a concern with maintaining the integrity of the family unit. “[Ujntil the State proves parental unfitness, the child and his parents share a vital interest in preventing erroneous termination of their natural relationship.” Santosky v. Kramer, supra, 102 S.Ct. at 1398 (footnote omitted).
Children are among the most defenseless members of our society and rely upon others for their subsistence and upbringing. They are not, however, wholly without rights. See generally Institute of Judicial Administration — American Bar Association Joint Commission on Juvenile Justice Standards, Standards Relating to the Rights of Minors (1981). When the state seeks to remove juveniles from the protection and care of their parents, either biological or, as in the present case, de facto, it must assure that the best interests of the children remain the foremost and everpresent consideration. Connecticut’s failure to allow Ms. Rivera to fully and fairly participate in the Administrative Case Review hearing, prevented her from asserting her concern, and that of the Ross children, that their extended family relationship would not be abruptly severed by the awesome power of the state.